Title: To Thomas Jefferson from Philip Mazzei, 8 March 1804
From: Mazzei, Philip
To: Jefferson, Thomas


               
                  Degmo. Carmo., e Stimsmo. Amico 
                  Pisa, 8 Marzo, 1804.
               
               Spero che Le sarà pervenuta per mezzo di Mr. Yeardsley, Capno. del bastimento Hannah, partito ⅌ Filadelfia da Livorno sul principio del mese passato, la mia precedente cominciata il 25 8bre e terminata il 27 Gennaio. Questa venrà sul bastimento Bulah, Capn. Gardener, che è d’imminente partenza per Boston.
               Sono circa 2 anni, che Le scrivo quasi continovamente sull’articolo dei Consolati degli S.U. nel Mediterraneo. Ne scrissi pure a Mr. Madison nella lettera che inclusi a Lei, e la pregai di comunicarlene il contenuto. Ultimamente ò saputo da un’Amico venuto da Napoli, che (mentre vi era il Commador Morris) il do. Commadore; quello Smith della Carolina Meridionale che è stato Membro del Congresso, ed altri aristocratici, formarono una cabala per far sì che ottenesse il Consolato di Napoli un certo Mr. Degen, oriundo tedesco, nato ed educato in Inghilterra, che non è mai stato in America, e che fece un fallimento fraudolento nell’istessa Città di Napoli. L’Amico mio mi dice, ch’egli era in società con uno che risiedeva in Inghilterra; che negò di esser tale; che fece comparire il socio come suo debitore; e in tal maniera defraudò i veri creditori. I1 do. Amico non à potuto saper precisamente come fosse ordita la tela dalla sopradda. Società aristocratica, ma sa che dopo un pranzo, in mezzo al vino, fù fatto uno scritto col do. oggetto, e che fù firmato ancora da alcun Capitano di mare, i quali (suppongo io) saranno stati sedotti dall’Aristocratico Commadore. Il suo nome di famiglia mi reduce a memoria quel che Le disse all’orecchio la buona Contessa di Tessè di gamba di Legno mentre noi eramo accanto l’un dell’altro al camminetto, cio è Il est aristocratique, al che V.S. rispose: s’il n’est pas Monarchique.
               Devo dirle di più, che il do. Degen è fratello di colui, che ora è in Livorno alla testa della Commissione degli S.U. per approvvisionar le flottiglie nel Mediterraneo; cosa che mi amareggia infinitamente. Io ne soffro molto più che gli altri buoni Cittadini Americani che, son quà, imperocchè tutto quei del paese che simpatizzano con noi, s’indirizzano a me, come se io potessi rimediarci. Un’altra cosa mi à do. l’Amico venuto da Napoli, che pur mi amareggia non poco, cioè che là si maravigliano di non aver per anche inteso nulla dal nostro Governo, conseguentemente all’apertura fattagli per mezzo del Maggior Barnes. La cosa mi pare di grand importanza ⅌ tutti i motivi che ò indicati nelle mie precedenti; Ma quando ancora Ella vedesse La cosa in diverso aspetto da quel che la vedo io, mi pare che una risposta qualunque dovrebbe darsi. Possono addursi buoni motivi per giustificar l’indugio; ma bisognerebbe che non fosse troppo lungo, specialmente a motivo delle frequenti occasioni che ci sono di bastimenti americani, che vengon d’America nel Mediterraneo.
               Quanto a Mr. Appleton, ogni giorno più vedo la necessità di rimuoverlo da questo luogo. Ne parlai nella precedente quanto basta, e dopo quel tempo mi son fatto un dovere di frequentar Livorno per mettermi sempre più al fatto delle cose. Il mandarlo altrove pare a me un dovere per quel che riguarda il servizio pubblico, e si renderebbe certamente un buon servizio a lui stesso. Mi vien detto che sia vacato il Consolato di Tunis, e sia per vacare quel di Parigi. Crederei che Parigi gli convenisse più, (mentre sussista tuttavia l’idea d’avere un console in una Città Mediterranea). Ma in qualunque luogo starà meglio che qui per tutti i rapporti. Per Livorno, credo che niuno potrebb’esser meglio calcolato del Maggior Barnes. È stato conosciuto in brevissimo tempo, ed è già moltissimo stimato. Alcuni dei principali Negozianti mi ànno espresso chiaramente il lor desiderio di averlo qui. Parlando meco dell’importanza del Porto di Livorno per il commercio degli Americani, specialmente a motivo della vantaggiosa situazione. Io glie ne diedi un tocco, ma siccome non rispose, non giudicai proprio d’andar pù avanti per delicatezza, non ignorando quanto ei sia stimato in Sicilia, come pure dal Governo in Napoli. Son però persuaso, che il suo patriottismo, e la necessità ch’ei vede d’un cambiamento in Livorno, glie la farebbero accettare, se il Governo glie lo proponesse. 
               Non dirò altro su questo soggetto, e terminerò col pregarla di notificarmi, se à ricevuto le cose che Le mandai sul bastimento Hannah, e su i precedenti, e d’informarmi a suo tempo della riuscita che avranno fatta, ⅌ mia regola, onde vedere come condurmi in futuro. 
               Mi conservi la sua Benevolenza, e mi creda di vero cuore usqua ad mortem. Suo &c. &c.
               
                  P.S. Il 15 Febb. dell’anno passato Le scrissi, che un’invernata senza punto freddo aveva causato dei ben fondati timori ⅌ i futuri prodotti della terra; e che 8 giorni prima della data era succeduto un freddo rigidissimo, e caduta tanta neve ⅌ 3 giorni continovi, che mai era seguita cosa tale a memoria d’istorie. Quest’anno la dolciura invernale à continovato fino al 20 del mese passato, cioè circa 13 giorni più dell’anno scorso, ed è stata succeduta da un’egual freddo, che tuttavia continova. È caduta della neve, ma poca. La raccolta fù l’anno passato (contro l’aspettativa) copiosissima; se campo, Le dirò a suo tempo come sarà stata in questo.
                  N.B. Ne ò mandata la copia ⅌ il bastimento
               
              
               Editors’ Translation
               
                  
                     Worthy, Dear, and much Esteemed  Friend, 
                     Pisa, March 8, 1804.
                  
                  I hope you have already received my letter begun on 25 Oct. and completed on 27 Jan., which I have sent by way of Mr. Yeardsley, captain of the Hannah, which set sail from Leghorn en route to Philadelphia at the start of last month. My present letter will travel on the Beulah, Captain Gardener, which is about to sail for Boston.
                  It is about two years that I have been writing almost incessantly on the issue of the U.S. consulates in the Mediterranean. I wrote to Mr. Madison as well, in the letter that I enclosed to the one I sent you, asking you to convey him its content. Most recently I have been told by a friend who came from Naples that, while Commodore Morris was there, the said commodore, that Smith from South Carolina who has been a member of Congress, and other aristocrats formed a cabal designed to have the consulate of Naples go to a certain Mr. Degen. He is of German extraction, born and raised in England; he has never been to America and he has also gone fraudulently bankrupt in the very city of Naples. My friend tells me that he partnered up with someone residing in England, who denied that he was such; he made it appear that his partner was his debtor; in this way, he defrauded the true creditors. The said friend has not been able to tell me how the fabric of that society of aristocrats was woven, but he knows that after a meal, with wine flowing, a document with that said subject was drafted and that it was signed by more than one sea captain. These—I suppose—must have been seduced by the aristocratic commodore. His family name reminds me of what the good Countess of Tessé whispered in your ear about Wooden Leg, while we were seated next to each other at the fireplace, that is, “He is an aristocrat,” to which your lordship replied, “If not a monarchist.” 
                  But there is more that I have to say. The said Degen is the brother of the one who is now in Leghorn, heading the U.S. commission for provisioning the fleet in the Mediterranean, something that makes me incredibly sad. I suffer of this more than any other good American citizen who is here, since all those from this country who sympathize with us come to me as if I were in a position to remediate this situation. My friend from Naples has told me one more thing, which also makes me very sad; namely, the fact that people there marvel at not having heard anything from our government, after an opening had been made through Major Barnes. It is a matter of great importance, I think, for all the reasons I have laid out in my previous letters, and even if you were to see the matter in a different light than I, I think an answer, whatever it may be, should be given. Good reasons may be provided to justify the delay; yet such delay should not be too long, especially because there are frequent opportunities afforded by the coming of ships from America into the Mediterranean.
                  As for Mr. Appleton, I see every day more reasons to remove him from this place. I have spoken about this enough in my previous letter and I have since made it my duty to be present in Leghorn, to keep myself increasingly informed of the situation. I believe it is a duty to the public service to send him somewhere else; and it would be a good service for him as well. I have been told that the consulate in Tunis is vacant and the one in Paris is about to become vacant. I would think Paris a more appropriate venue for him, provided that the notion of having a consul in a city in the Mediterranean is not abandoned. In whatever place he will be, however, he will be better off than here for all relations. For Leghorn, I believe that there is nobody better suited than Major Barnes. He has made himself known in a very short time and he is already deeply appreciated. Some of the main businessmen here have clearly expressed to me their desire of having him here. While we were talking about the importance of the port of Leghorn for American commerce, especially in view of the advantageous situation, I alluded to the possibility. However, since he did not answer, I judged it inappropriate for delicacy to keep pressing the point, being not unaware of how esteemed he is in Sicily as well as by the government in Naples. I am sure, however, that his patriotism and the necessity he sees of effecting change in Leghorn will make him accept it, if the government were to propose it to him. 
                  I will not say anything more about this topic and will close the letter by asking to please let me know whether you have received the things I sent you on the Hannah and on the previous vessels and to let me know, in due course, what kind of success they will have had. I will know, thus, how I will have to behave in the future. 
                  May you continue to have goodwill toward me and believe me wholeheartedly and unceasingly yours etc., etc. 
                  
                     P.S. On 15 Feb. of last year I wrote you that an absolutely mild winter had caused well-founded concerns about the harvest. I also wrote that eight days before a most rigid cold had moved in, and so much snow had fallen in three days that there had been no storm so big in the annals. This year the mildness of winter has been protracted until the 20th of last month (that is, about 13 days longer than last year), and a similar cold has moved in thereafter—and it continues to this day. Snow has fallen, but not that much. Last year’s harvest, against all expectations, has been really rich; if I will be alive, in due course I will tell you how it will have gone this time around. 
                     N.B. I have sent the copy by way of the ship. 
                  
               
            